People v Andrews (2016 NY Slip Op 01406)





People v Andrews


2016 NY Slip Op 01406


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


323 4541/12

[*1]The People of the State of New York, Respondent,
vJames Andrews, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth Isaacs of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Gina Mignola of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered April 30, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, criminally using drug paraphernalia in the second degree, and unlawful possession of an air rifle or pistol, and sentencing him, as a second violent felony offender, to an aggregate term of seven years, unanimously affirmed.
The court properly denied defendant's suppression motion. The record supports the court's conclusion that the parole officers were entitled to perform a warrantless search of defendant's apartment since their conduct was rationally and substantially related to the performance of their official duties (see People v Huntley , 43 NY2d 175 [1979]). Although the parole officers were cooperating with the police, who were investigating robberies and had accompanied the parole officers during the search, the parole officers were not acting solely on behalf of the police (see e.g. People v Lopez , 288 AD2d 70 [2001], lv denied  97 NY2d 706 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK